            Case 5:19-cv-05304-JFL Document 78 Filed 11/17/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

MICHAEL RAYMOND MORENCY and :
ROEUTH MORENCY, husband and wife, :
                  Plaintiffs,       :
                                    :
            v.                      :                     No. 5:19-cv-5304
                                    :
CITY OF ALLENTOWN, ALLENTOWN :
POLICE DEPARTMENT, CHIEF OF         :
POLICE TONY ALSLEBEN, OFFICER       :
DIEHL, SERGEANT FLORES, and          :
OFFICER BLOOD,                       :
                  Defendants.        :
____________________________________

                                          ORDER

       AND NOW, this 17th day of November, 2020, upon consideration of (1) Plaintiffs’

motion for relief from this Court’s October 2, 2020 grant of summary judgment in favor of

Defendants, see ECF No. 72, as well as (2) Defendants’ opposition thereto, see ECF Nos. 75-76,

and for the reasons set forth in the Opinion issued this date, IT IS HEREBY ORDERED

THAT:

       1.      Plaintiffs’ motion for relief from judgment, ECF No. 72, is DENIED.

       2.      This case shall remain CLOSED.

                                                     BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr.
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




                                               1
                                            111720
